Citation Nr: 1616857	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-11 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for multilevel spondylosis of the lumbar spine with degenerative changes, claimed as lower back pain.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from August 1954 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  
 
In November 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to schedule the Veteran for a videoconference hearing.  The action specified in the November 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran failed to report for his March 2016 videoconference hearing without presenting good cause.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's multilevel spondylosis of the lumbar spine with degenerative changes did not have onset in service and was not caused by or related to his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for multilevel spondylosis of the lumbar spine with degenerative changes have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran is seeking entitlement to service connection for multilevel spondylosis of the lumbar spine with degenerative changes, claimed as lower back pain.

As the Veteran has a current disability, at issue in this case is whether his lumbar spine condition is related to his naval service.  The Veteran has asserted that he first experienced low back pain in 1957 after he was injured in an airplane crash in service.  

The Veteran's service treatment records show that at on October 4, 1957, the Veteran fractured his left tibial spine and proximal end of the fibula after an aircraft he was a passenger on crashed during landing in Corpus Christi, Texas.  An examination report notes that on admission, the Veteran was suffering from effusion, tenderness, and limitation of motion the left knee, but physical examination was otherwise negative.  Significantly, no injury to the low back or lumbar spine was noted nor did the Veteran complain of back pain at that time.  He was placed in a full leg cast for approximately four weeks and then physical therapy was initiated.  By November 21, 1957, he was ambulatory with no symptoms and discharged to duty.  From that time, the Veteran's service treatment records are negative for any complaints of or treatment for low back pain or injury for more than a decade until the Veteran complained of chest and back pains in July 1969.  There are no further complaints until five years later when in July 1974 the Veteran complained of low back pain.  However, at his retirement physical in September 1975, no disability of the low back or lumbar spine is noted.  

Post-service, the Veteran has not submitted any evidence that he was treated for a low back condition within one year of separation from service.  The earliest available medical records showing a low back disability are from February 2008, more than thirty years after the Veteran's separation from service.  A March 2010 Physical Therapy Evaluation prepared by Dr. A.C. notes that the Veteran reported a history of left leg fracture in an aircraft accident and back injury secondary to the leg fracture with worsening pain in the last two years.  

In June 2011, the Veteran was afforded a VA examination of his lumbar spine.  At that time, he reported an acute onset of low back pain following the October 1957 airplane crash.  Veteran indicated that these acute symptoms diminished with rest, activity modification, and NSAIDS; however, he described an episodic course since onset with increasing intensity and frequency of exacerbations.  The examiner diagnosed the Veteran was lumbar spondylosis, but opined that it is less likely than not the Veteran's lumbar spine disability was caused by or the result of his military service.  He explained that the Veteran's service treatment records do not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the lumbar spine, such as fracture, herniated disc or dislocation.  In the absence of such findings, a posttraumatic or chronic inflammatory process is less likely than not.  Moreover, while the Veteran served on active duty for more than 10 years, the service record does not document repetitive microtrauma that in the aggregate would be sufficient initiate and sustains a posttraumatic or chronic inflammatory process.  

Based on a review of all the lay and medical evidence, the Board finds that entitlement to service connection for a lumbar spine disability must be denied.

As noted above, the Veteran's service treatment records are negative for any evidence of injury to the low back or lumbar spine or of chronic complaints of low back pain.  While the Veteran has testified as part of his claim that his experienced an acute onset of low back pain following the October 1957 plane crash, his current testimony is inconsistent with the contemporaneous medical record, which documents that a physical examination completed on the date of the crash was negative for any evidence of low back or spinal injury or any complaints of back pain.  Furthermore, the contemporaneous medical records also show that in his twenty years of active service, the Veteran only twice complained of low back pain and that there was no evidence of any chronic low back disability at separation from service or within one year of service.  Thus, while the Board has considered the Veteran's assertion that his current back problems began in service, it gives greater weight to the contemporaneous medical evidence described above.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

In Kahana v. Shinseki, the concurring opinion explained that the Board may infer that an alleged fact did not exist if the fact is not recorded in the service treatment records if the records appear complete and the fact would have ordinarily been recorded in the records if the fact existed.  24 Vet. App. 428, 440.  That is particularly the case here where there are service treatment records that document an in-service injury to the left leg occurring at the time that the Veteran now reports that he had a low back injury.  The Veteran was involved in a serious accident and the Board would expect not only that the Veteran would be provided with a thorough medical examination following such an accident, but also that the Veteran would be likely to fully report any injuries he suffered as a result of the crash.  The service records provide detailed evidence against the Veteran's recollection of events.  

Importantly, in making such a finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, the Veteran may simply be mistaken in his recollections due to the fallibility of human memory for events the occurred decades ago.  This is consistent with the law's view of memory in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). (cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)).

For these reasons, the Board affords more weight to the account of injuries in the service treatment records than to what the Veteran reported decades after service, including during the 2011 examination.  

In addition to the lack of evidence of any chronic low back condition in service or within one year of service, the Board has also given great weight to the findings of the June 2011 VA examiner, who concluded that it is less likely than not that the Veteran's lumbar spondylosis was caused by or the result of his naval service.  This conclusion was supported by a clear rationale and is consistent with the medical evidence of record.  It does not appear that the Veteran has presented any medical evidence to the contrary.  

While the Veteran himself may sincerely believe that his current low back disability is related to his October 1957 accident, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer an etiology opinion rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has lumbar spondylosis with degenerative changes due to an October 1957 accident in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the contemporaneous medical evidence and the June 2011 VA medical opinion.  

For all the above reasons, entitlement to service connection for multilevel spondylosis of the lumbar spine with degenerative changes, claimed as lower back pain, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a December 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination, which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).









ORDER

Service connection for multilevel spondylosis of the lumbar spine with degenerative changes, claimed as lower back pain, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


